Citation Nr: 0013754	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-04 549	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bronchogenic small cell 
carcinoma with widespread mediastinal metastatic 
lymphadenopathy and supraclavicular lymphadenopathy with 
liver metastases resulting from herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from January 1964 to January 
1966.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  There is no medical evidence of record linking the 
veteran's bronchogenic small cell carcinoma and residuals 
thereof to his period of active service.

2.  The veteran's bronchogenic small cell carcinoma initially 
manifested 32 years after the last date on which he was 
allegedly exposed to an herbicide agent.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
bronchogenic small cell carcinoma with widespread mediastinal 
metastatic lymphadenopathy and supraclavicular 
lymphadenopathy with liver metastases resulting from 
herbicide exposure is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for bronchogenic small cell carcinoma 
and residuals thereof.  Before the Board can decide the 
merits of this claim, it must first determine whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  To be well grounded, a claim need 
not be conclusive, but it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and his claim fails.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  If a veteran served on 
active duty in Vietnam during the Vietnam era, service 
connection may be presumed for some diseases associated with 
exposure to herbicide agents, including respiratory cancer 
(cancer of the lung, bronchus, larynx or trachea) provided it 
manifests to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (1999).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

In written statements submitted in support of his claim, the 
veteran has asserted that he developed lung cancer, which 
later spread to his liver and lymph nodes, as a result of his 
exposure to Agent Orange while serving in Vietnam.  He has 
also asserted that he worked in construction prior to 
entering service and after service from 1966 to 1998, during 
which time he was not exposed to any chemicals.  

The veteran's service medical records do not establish that 
the veteran was seen for any respiratory or lung complaints 
during active service.  On separation examination in January 
1966, the veteran reported shortness of breath, but the 
examining physician noted no clinical lung abnormalities.   

There is no medical evidence of record reflecting that the 
veteran was seen for respiratory or lung complaints from 
January 1966, when he was discharged from active service, to 
June 1998.  VA outpatient treatment records, x-ray reports, 
emergency room records, and hospitalization reports dated 
from June 1998 clearly establish that the veteran now has 
bronchogenic carcinoma with widespread metastatic 
lymphadenopathy, supraclavicular lymphadenopathy, and liver 
and thoracic spine metastases.  During a VA respiratory 
(obstructive, restrictive, and interstitial) examination in 
July 1998, a VA examiner confirmed that the veteran had 
bronchogenic small cell carcinoma with widespread mediastinal 
metastatic lymphadenopathy, supraclavicular lymphadenopathy, 
and probable liver metastases.   Despite the fact that the 
veteran has been hospitalized and treated on an outpatient 
basis at VA medical centers on multiple occasions since 
discharge from active service, no VA physician has linked the 
veteran's currently diagnosed disease to his period of active 
service.  

As the veteran is a layperson with no medical training or 
expertise, his contentions, alone, are insufficient to 
establish that a nexus exists between his current disease and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Moreover, a nexus cannot be presumed 
under 38 C.F.R. §§ 3.307(a)(6), 3.309(e), because the veteran 
did not manifest respiratory cancer (which, as noted above, 
includes cancer of the lung and bronchus) to a degree of 10 
percent or more within 30 years of the date he was allegedly 
exposed to Agent Orange.  Rather, according to VA emergency 
room records and hospitalization reports, it initially 
manifested in June 1998, in excess of 32 years after the 
alleged Agent Orange exposure.

Inasmuch as the record lacks medical evidence establishing 
that the veteran's cancer is related to his period of active 
service, the claim of entitlement to service connection for 
bronchogenic small cell carcinoma with widespread mediastinal 
metastatic lymphadenopathy and supraclavicular 
lymphadenopathy with liver metastases is not plausible.  The 
veteran has, therefore, failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for this disease, and VA is under no duty to 
assist him in developing the facts pertinent to his claim.  
Epps, 126 F.3d at 1468.  

The Board acknowledges the contentions of the veteran's 
representative that VA has failed to fulfill its duty to 
assist.  However, case law is clear.  Under Epps, 126 F.3d at 
1467-1468, a veteran must first establish that a current 
disability is etiologically related to his period of active 
service before the Board can decide the merits of the 
veteran's claim and the duty to assist arises.  The VA 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until a well-grounded 
claim has been submitted.  Morton v. West, 12 Vet. App. 477 
(1999) (per curiam). 

The Board finds that the statement of the case and the above 
discussion provide adequate reasons and bases for its denial 
and inform the veteran of the elements necessary to well 
ground his claim for service connection.  The veteran is not 
entitled to the benefit of the doubt in resolving this claim 
because he did not satisfy the initial requirement of 
submitting evidence to well ground it.  Should the veteran do 
so in the future, a merits review will follow and 38 C.F.R. 
§ 3.102 will be triggered.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for bronchogenic small cell 
carcinoma with widespread mediastinal metastatic 
lymphadenopathy and supraclavicular lymphadenopathy with 
liver metastases resulting from herbicide exposure is denied.  



		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

